Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

Response to Arguments
3.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

4.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
5.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 

Claim Rejection- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 9, 14, 16, 17 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Cui (Pub No. US 2018/0181834) and further in view of King (Pub No. 2014/0294258). 
Regarding claim 1, Cui discloses a method for identity verification, comprising: Obtaining a first image of the document by a camera when the document is a non-built in-chip document, wherein the first image contains a first face image (Fig. 1: S102 & 106-Certificate photo- an identification card & Para. 35) & (Para. 37 & 44: facial recognition by using a camera); obtaining a second image containing a face of a to-be-verified person (Fig. 1: S104-Acquiring a face image of a person); performing face comparison on the first image and the second image to obtain a first comparison result (Fig. 1: S106-comparing the face image and the certificate photo); and obtaining an identity verification result according to the first comparison result (Fig. 110: Human certificate verification) & (Para. 4 & Para. 42: Human certificate verification and identity verify & Para. 35: Person’s identity inspection and verification).  
Cui is silent regarding obtaining attributes of a document, the attribute comprising a built-in chip document and a non-built-in chip document; Obtaining the first image of the document by a chip recognizer when the document is a built in chip document.
Para. 30: Built in chip document-110. Document comprise a chip & Para. 28: Photographic ID can be a non-chip ID) (Note: Chip ID and non-chip ID is well know used ID documents); Obtaining the first image of the document by a chip recognizer when the document is a built in chip document (Para. 13: The digital image retrieved from the chip of the identity document) & (Para. 30: The first image 100, as illustrated schematically in FIG. 1, is an image of an identity document 110).
At the time of filling, it would have been obvious to use chip id documents or a non-chip document to verify person’s id based on face image comparison to recognize person’s identification and authenticating identification of the person. 

Regarding claim 3 & 16, Cui discloses obtaining the second image containing the face of the to-be-verified person when the authenticity recognition processing result on the document indicates that the document is an authentic document (Fig. 1-2: S206: Human certificate verification & Para. 4: documents authenticating).
Cui is silent regarding performing authenticity recognition processing on the document when the document is a built-in chip document.
King discloses performing authenticity recognition processing on the document when the document is a built-in chip document (Para. 60: Authenticating ID document-110) & (Para. 71).
At the time of filling, it would have been obvious to use chip id documents to verify person’s id based on face image to verify identification of a person. 
Regarding claim 4 & 17, Cui is silent regarding the step performing authenticity recognition processing on the document comprises: obtaining a third image of the document, wherein the third image contains an external face image; obtaining chip information of the document, wherein the chip information contains -2-187537PCT-US-STKJ a preset second face image; comparing the external face image with the second face image to obtain a second comparison result; and determining the authenticity of the document according to the second comparison result.  
King discloses the step performing authenticity recognition processing on the document comprises: obtaining a third image of the document, wherein the third image contains an external face image (Fig. 2: External face image); obtaining chip information of the document (Para. 30 & 13: Chip documents), wherein the chip information contains -2-187537PCT-US-STKJ a preset second face image (Para. 71: Image compare with the second image); comparing the external face image with the second face image to obtain a second comparison result; and determining the authenticity of the document according to the second comparison result (Para. 71 & 60: Authenticating based on third image compare with the second image).  
At the time of filling, it would have been obvious to use chip id documents to verify person’s id based on face image to verify identification of a person. 

Regarding claim 14, Cui discloses an apparatus for identity verification, comprising: a processor; a memory for storing instructions executable by the processor (Para. 59: processor & a memory); wherein the processor is configured to: Obtaining a first image of the document by a camera when the document is a non-built in-chip document, wherein the first image contains a first face image (Fig. 1: S102 & 106-Certificate photo- an identification card & Para. 35) & (Para. 37 & 44: facial recognition by using a camera); obtaining a second image S104-Acquiring a face image of a person); performing face comparison on the first image and the second image to obtain a first comparison result (Fig. 1: S106-comparing the face image and the certificate photo); and obtaining an identity verification result according to the first comparison result (Fig. 110: Human certificate verification) & (Para. 4 & Para. 42: Human certificate verification and identity verify & Para. 35: Person’s identity inspection and verification). 
Cui is silent regarding obtaining attributes of a document, the attribute comprising a built-in chip document and a non-built-in chip document; Obtaining the first image of the document by a chip recognizer when the document is a built in chip document.
In a similar field of endeavor, King discloses obtaining attributes of a document, the attribute comprising a built-in chip document and a non-built-in chip document (Para. 30: Built in chip document-110. Document comprise a chip & Para. 28: Photographic ID can be a non-chip ID) (Note: Chip ID and non-chip ID is well know used ID documents); Obtaining the first image of the document by a chip recognizer when the document is a built in chip document (Para. 13: The digital image retrieved from the chip of the identity document) & (Para. 30: The first image 100, as illustrated schematically in FIG. 1, is an image of an identity document 110).
At the time of filling, it would have been obvious to use chip id documents or a non-chip document to verify person’s id based on face image comparison to recognize person’s identification and authenticating identification of the person. 
 Regarding claim 30, Cui discloses a non-transitory computer storage medium having stored therein instructions that, when executed by a processor, causes the operations of: Obtaining a first image of the document by a camera when the document is a non-built in-chip S102 & 106-Certificate photo- an identification card & Para. 35) & (Para. 37 & 44: facial recognition by using a camera); obtaining a second image containing a face of a to-be-verified person (Fig. 1: S104-Acquiring a face image of a person); performing face comparison on the first image and the second image to obtain a first comparison result (Fig. 1: S106-comparing the face image and the certificate photo); and obtaining an identity verification result according to the first comparison result (Fig. 110: Human certificate verification) & (Para. 4 & Para. 42: Human certificate verification and identity verify & Para. 35: Person’s identity inspection and verification).  
Cui is silent regarding obtaining attributes of a document, the attribute comprising a built-in chip document and a non-built-in chip document; Obtaining the first image of the document by a chip recognizer when the document is a built in chip document.
In a similar field of endeavor, King discloses obtaining attributes of a document, the attribute comprising a built-in chip document and a non-built-in chip document (Para. 30: Built in chip document-110. Document comprise a chip & Para. 28: Photographic ID can be a non-chip ID) (Note: Chip ID and non-chip ID is well know used ID documents); Obtaining the first image of the document by a chip recognizer when the document is a built in chip document (Para. 13: The digital image retrieved from the chip of the identity document) & (Para. 30: The first image 100, as illustrated schematically in FIG. 1, is an image of an identity document 110).
At the time of filling, it would have been obvious to use chip id documents or a non-chip document to verify person’s id based on face image comparison to recognize person’s identification and authenticating identification of the person. 

Regarding claim 9, Cui discloses before the step of performing face comparison on the first image and the second image to obtain a first comparison result, the method further comprises: processing the first image to separate the first face image (Para. 37: Facial image processing).


Claims 5-8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cui (Pub No. US 2018/0181834), in view of King (Pub No. 2014/0294258) and further in view of Benkreira (Pat No. 10452897). 
Regarding claim 5 & 18, Cui discloses performing face comparison on the first image and the second image to obtain a first comparison result comprises: performing face feature extraction on the face image in the first image to obtain first face feature data (Para. 14: face feature extraction and compare).
Cui is silent regarding performing face feature extraction on the second image to obtain at least one group of second face feature data; and separately comparing the first face feature data with any of the at least one group of second face feature data to obtain a third comparison result.  
Benkreira discloses performing face feature extraction on the second image to obtain at least one group of second face feature data (Fig. 2: Facial match score by comparing a multiple- group facial features); and separately comparing the first face feature data with any of the at least one group of second face feature data to obtain a third comparison result (Fig. 2: Compare facial feature to verify users) & (Fig. 5: Comparing the first face feature data).  

Regarding claim 6, Cui is silent regarding separately comparing the first face feature data with any of the at least one group of second face feature data to obtain a third comparison result comprises: separately calculating a first similarity between the first face feature data and any of the at least one group of second face feature data; and using the calculated at least one group of first similarities as the third comparison result.  
Benkreira discloses separately comparing the first face feature data with any of the at least one group of second face feature data to obtain a third comparison result comprises: separately calculating a first similarity between the first face feature data and any of the at least one group of second face feature data; and using the calculated at least one group of first similarities as the third comparison result (Fig. 5: Compare facial feature to verify users &  Comparing the multiple face feature data).  
At the time of filling, it would have been obvious to compare face feature data to verify users in a facial recognition system to identify the user properly. 
Regarding claim 7, Cui is silent regarding the step of obtaining an identity verification result according to the first comparison result comprises: determining that identity verification succeeds when any of the at least one group of first similarities is greater than a preset threshold; and determining that identity verification fails when the at least one group of first similarities is less than or equal to the preset threshold.  
Benkreira discloses the step of obtaining an identity verification result according to the first comparison result comprises: determining that identity verification succeeds when any of the at least one group of first similarities is greater than a preset threshold (Fig. 5: S503- identity verification succeeds when the similarities is greater than a preset threshold); and determining that identity verification fails when the at least one group of first similarities is less than or equal to the preset threshold (Col. 20 & Col 21: Line 1-8: Identity verification fails when similarities is less than preset threshold).  
At the time of filling, it would have been obvious to compare face feature data to verify users in a facial recognition system to identify the user properly. 
Regarding claim 8, Cui is silent regarding obtaining an identity verification result according to the first comparison result, the method further comprises: displaying the face image in the first image, the second image, and the identity verification result.
Benkreira discloses obtaining an identity verification result according to the first comparison result, the method further comprises: displaying the face image in the first image, the second image, and the identity verification result (Para. 24: Display face image and ID image) & (Para. 51 & 69: Status display & the interactive display 114 to notify the user that their identity has been verified).
At the time of filling, it would have been obvious to verify users in a facial image to provide access to a valid user and displayed user information to provide access. 
Regarding claim 10, Cui discloses determining whether the first image contains a face image (Para. 37: Automatically detecting and tracking the human face). Document relocate when no face image (Para. 32: Image document only capture). Therefore, document will not further process when there is no image. System will discard the document when no face image.   
Regarding claim 11, Cui is silent regarding determining whether the first image contains a text part; and performing, when the first image contains a text part, text recognition processing on the text part in the first image to obtain text information in the document.
First image contains a text part and text recognition by using optical character recognition (OCR)).  
At the time of filling, it would have been obvious to use face and text recognition to recognize valid user and provide access to the valid user. 
Regarding claim 12, Cui is silent regarding the step of performing text recognition processing on the text part in the first image to obtain text information in the document comprises: performing feature extraction on the text part in the first image to obtain feature data of the text part;  -4-187537PCT-US-STKJ determining a second similarity between the feature data of the text part and feature data corresponding to a preset text in a preset database; using the preset text corresponding to the second similarity as a text recognition result when the second similarity is greater than a similarity threshold; and obtaining the text information in the document according to the text recognition result.  
Benkreira discloses the step of performing text recognition processing on the text part in the first image to obtain text information in the document comprises: performing feature extraction on the text part in the first image to obtain feature data of the text part (Col. 3 Line 55-65: First image contains a text part and text recognition by using optical character recognition (OCR));-4-187537PCT-US-STKJ determining a second similarity between the feature data of the text part and feature data corresponding to a preset text in a preset database (Col. 4 Line 1-9: Second similarity between the feature data to a preset text in a preset database); using the preset text corresponding to the second similarity as a text recognition result when the second similarity is greater than a similarity threshold; and obtaining the text information in the document (Col. 3 Line 45-65: second similarity as a text recognition result-OCR  & Col. 4 Line 1-20) & (Fig. 5: Facial data compare and facial recognition).  
At the time of filling, it would have been obvious to use face and text recognition to recognize a valid user and provide access to the valid user for security reason. 
Regarding claim 13, Cui is silent regarding displaying the face image in the first image, the second image, the identity verification result, and the text information in the document.  
Benkreira discloses displaying the face image in the first image, the second image, the identity verification result, and the text information in the document (Para. 24: Display face image and ID image) & (Para. 51 & 69: Status display & the interactive display 114 to notify the user that their identity has been verified).
At the time of filling, it would have been obvious to verify users in a facial image to provide access to a valid user and displayed user information to provide access. 


CONCLUSION
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication from the examiner should be directed to Patent Examiner Md Talukder whose telephone number is (571) 270-3222. The examiner can normally be reached on Mon-Th 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Wesley Kim can be reached on 571-272-7867. 
Information regarding the status of an application may be obtaining from the patent application information retrieval (PAIR) system. Status information for the published applications may be obtained from either private PAIR or public PAIR. Status information for unpublished application is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contract the Electronics Business Center (EBC) at 866-217-9197. If you would like assistance from USPTO customer service representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).

/MD K TALUKDER/Primary Examiner, Art Unit 2648